Citation Nr: 0601087	
Decision Date: 01/13/06    Archive Date: 01/19/06	

DOCKET NO.  03-25 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of right shoulder (dominant) rotator 
cuff tendinitis and impingement syndrome. 

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of reconstructive surgery of the right 
ankle. 

3.  Entitlement to an increased (compensable) disability 
rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1997 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Cleveland, Ohio, that increased from 10 percent to 
20 percent disabling, the disability rating for the veteran's 
right shoulder disability, effective February 7, 2003, 
confirmed and continued a 10 percent rating for the veteran's 
right ankle disability, and confirmed and continued a 
noncompensable disability rating for the veteran's 
hypertension.  With regard to the increased rating assigned 
for the right shoulder disability, the Board notes that on a 
claim for an increased rating, a claimant would generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB  v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
benefit sought on appeal with regard to the right shoulder 
disability has not been fully granted, and since the veteran 
did not withdraw his claim of entitlement to a higher rating 
for his service-connected right shoulder disability, the 
matter remains before the Board for appellate review.  

No other issue is in appellate status at this time.  The 
Board notes that in a September 2004 communication the 
veteran referred to tinnitus and a psychiatric disorder 
secondary to his "injuries."  In early 2005 the veteran 
stated that he was experiencing vertigo that he believed had 
been caused by his service-connected hypertension.  

The record reveals that in a May 2005 rating decision, 
service connection for vertigo and tinnitus was denied.  The 
attention of the RO is directed to the request for service 
connection for a psychiatric disorder related to his 
service-connected disabilities.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims cited herein.  

2.  The veteran is right-handed.  

3.  He has marked limitation of motion involving the right 
upper extremity.  The shoulder is also productive of 
additional functional impairment as a result of weakened 
movement, pain, and guarding.  

4.  The medical evidence of record has shown no ligamentous 
instability involving the right ankle.  Dorsiflexion is to 
about 10 degrees and plantar flexion is to about 30 degrees.  

5.  The veteran has a scar on the interior lateral malleolus 
that he describes as tender and painful.  

6.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  





CONCLUSIONS OF LAW

1.  Manifestations of the veteran's right shoulder disability 
more closely approximate the criteria for a 30 percent rating 
and a 30 percent rating, but not more, is therefore 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5200-5203 (2005).

2.  A disability rating in excess of 10 percent for a right 
ankle disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71, Diagnostic 
Code 5271 (2005).  

3.  The criteria for a separate 10 percent disability rating 
for tender and painful scarring of the right ankle are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code 7804 (2005).  

4.  The criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA imposes obligations 
on VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements with 
respect to the claims have been satisfied by virtue of the 
letter sent to the veteran in February 2003, the rating 
decision in June 2003, the statement of the case in July 
2003, a supplemental statement of the case in December 2004, 
and another supplemental statement of the case in February 
2005.  Since these communications essentially provided notice 
of elements (1), (2), and (3), cited above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has been provided with specific 
information as to why his claims have been denied, and of the 
evidence that is lacking with regard to each issue.  Further, 
he was provided with the complete text of § 3.159(b) (1) in 
the July 2003 statement of the case.

With respect to element (4), the Board notes that the RO's 
February 2003 communication made reference to a statement 
from the veteran that all his medical records were at the VA 
Medical Center in Brecksville and those records had been 
obtained.  He was told that if there were any additional 
private records that would support his claim, he was to 
complete a form to authorize release of such records.  There 
is no allegation of record from the veteran that he has any 
evidence in his possession that is needed for a full 
adjudication of the claims.  

The Board therefore finds that because each of the four 
content requirements of the VCAA notice has been met, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield, supra.  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the original rating decision on 
appeal was in June 2003.  Notice providing with the veteran 
of the provisions of the VCAA was provided several months 
prior thereto in February 2003.  Therefore, the veteran 
received proper VCAA notice prior to the initial rating 
decision denying his claims.  

With regard to the duty to assist claimants, VA has obtained 
all available medical records identified by the veteran.  VA 
examinations to address the questions at issue have been 
conducted.  Further, the veteran has had the opportunity to 
provide testimony on his own behalf before a decision review 
officer at the RO in September 2004 and before the 
undersigned Veterans Law Judge at a video conference hearing 
in September 2005.  Accordingly, the Board finds that no 
further notification or assistance is necessary in this case, 
and deciding the appeal at this time would not be prejudicial 
to the veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

Pertinent Law and Regulations

Disability evaluations are assigned by applying VA's Schedule 
for Rating Disabilities (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of 
the level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is to be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not permit 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection of parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all of these elements.  See 38 C.F.R. §§ 4.40, 
4.45.  

In evaluating the claims, it is essential that all 
regulations that are particularly applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Right Shoulder Disability

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2005).  The Board observes that the medical 
evidence of record reflects that the veteran is right hand 
dominant and, as such, ratings pertinent to the 
major/dominant side are applicable as to the impact of the 
veteran's disability involving his right shoulder.  

Under Diagnostic Code 5200, favorable, abduction to 60 
degrees, can reach mouth and head, ankylosis of the 
scapulohumeral articulation of the major shoulder warrants a 
minimum rating of 30 percent.  Intermediate, between 
favorable and unfavorable, ankylosis of the scapulohumeral 
articulation warrants a 40 percent rating.  The maximum 
rating of 50 percent is assigned when there is unfavorable 
ankylosis with abduction limited to 85 degrees from the side.  
The note to Diagnostic Code 5200 reflects that the scapula 
and humerus move as one piece.  

In the alternative, under Diagnostic Code 5201, limitation of 
motion of the major arm at shoulder level warrants a minimum 
rating of 20 percent.  Limitation of the arm midway between 
side and shoulder level warrants the assignment of a 
30 percent rating.  A maximum rating of 40 percent is 
provided when there is limitation of the arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In the alternative, Diagnostic Code 5202 provides a minimum 
20 percent rating when there is impairment of the major 
humerus with malunion with moderate deformity or when there 
is recurrent dislocation at the scapulohumeral joint with 
infrequent episodes, and guarding of movement only at 
shoulder level.  

A 30 percent rating is assigned under Code 5202 when there is 
malunion with marked deformity or when there is recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  The next higher 
rating of 50 percent is assigned when there is fibrous union 
of the humerus of the major arm.  A 60 percent rating is 
provided when there is nonunion of the humerus (flail joint).  
The maximum rating of 80 percent is assigned when there is 
loss of the head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71a, Code 5202.  

In the alternative, Diagnostic Code 5203 provides a maximum 
schedular rating of 20 percent for impairment of the major 
clavicle or scapula with either dislocation or nonunion with 
loose movement.  The diagnostic code also allows that 
impairment of the clavicle or scapula may be rated on 
impairment of function of a contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right shoulder disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board believes that 
there is no evidentiary consideration that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability beyond that which is set out 
herein below.  In an increased rating case, the present 
disability level is of primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence reflects sufficient motion 
restriction so as to warrant an increased rating of 
30 percent under Code 5201 for motion restriction of the 
right upper extremity.  In testimony before a decision review 
officer at the Cleveland RO in September 2004 and before the 
undersigned Veterans Law Judge at a video conference hearing 
in September 2005, the veteran testified as to the pain he 
experienced on movement of the right shoulder and he 
complained of significant functional impairment attributable 
to the shoulder disorder.  

The pertinent medical evidence of record includes the report 
of a VA examination in April 2003.  It was noted the veteran 
had tendinitis and impingement syndrome involving the right 
shoulder, but had not undergone surgical treatment.  He was 
currently working part time at Domino's Pizza and was a full-
time student.  His medications included Ibuprofen.  He stated 
the right shoulder caused him difficulty, particularly when 
he tried to raise it above shoulder level.  He indicated that 
as long as he kept the arm to his side, below the shoulder, 
he did not do too badly.  However, he complained of a chronic 
aching, pain, and soreness in the shoulder.  He did not use a 
brace and had not undergone surgery.  No specific flare-ups 
were indicated.  

On examination the shoulder revealed pain, soreness, and 
tenderness throughout motion.  Abduction and flexion were to 
90 degrees internally and externally.  Rotation was to 90 
degrees with pain at extremes of motion.  There was good 
strength of the rotator cuff muscles.  Passively, he could 
not get past 90 degrees because of pain and discomfort.  
There was generalized tenderness, soreness, and pain 
throughout the ranges of motion.  The pertinent examination 
diagnosis was "residual tendinitis impingement syndrome, 
right shoulder."  

The record includes a report of another VA examination of the 
joints in December 2003.  Notation was made that as a result 
of not being able to use the right shoulder, the veteran had 
overused the left shoulder and was experiencing problems with 
that extremity.  He had undergone magnetic resonance imaging 
scanning and no surgery was felt to be needed.  Treatment had 
been strictly with exercise type therapy.  It was noted he 
was currently a full time student.  Notation was made that he 
could do normal daily activity.  On repetitive use, pushing, 
and pulling, it was indicated it was difficult for him.  No 
recurrent subluxation, dislocation, or arthritis was 
indicated.  Current medications included muscle relaxants, 
Ibuprofen, and Gabapentin.  There were no chronic ongoing 
problems, but it was noted repetitive use bothered him.  

On examination there were tenderness, swelling, and pain to 
palpation involving the right shoulder.  The veteran was able 
to actively abduct and flex to about 100 degrees.  Passively, 
he was able to get to 160 degrees.  Internal and external 
rotation were to 90 degrees each.  There were no signs of 
swelling, atrophy, heat, or ulceration.  There was no fixed 
ankylosis.  The shoulder displayed excellent strength.  
Examination of left shoulder was similar.  The pertinent 
diagnosis was rotator cuff tendinitis and impingement 
syndrome involving the right shoulder.  

Additional medical records include the report of a VA 
outpatient visit in January 2005.  The veteran complained of 
chronic pain radiating down the right arm with some numbness 
and weakness.  It was described as essentially unchanged.  On 
examination there was "markedly limited" range of motion of 
the right shoulder and moderately limited motion restriction 
of the left shoulder with no localized shoulder tenderness.  
There was minimally decreased right hand grip on the right 
and normal hand grip on the left.  No muscle atrophy was 
noted.  An incision of the upper right arm was described as 
well healed.  No sensory deficits were appreciated.  The 
diagnostic impression was bilateral rotator cuff injuries.  

The veteran was seen at an orthopedic outpatient clinic later 
in January 2005.  He was only able to actively abduct the arm 
to about 70 degrees.  Passive motion was to about 90 degrees.  
Forward flexion was likewise to 70 degrees actively with 
passive motion to 90 degrees.  He was able to externally 
rotate about 30 degrees bilaterally.  Internal rotation of 
the shoulders was significantly limited and he could only 
reach about to his back pocket.  Internal and external 
rotation and strength were significantly limited by pain.  No 
instability was noted.  

Magnetic resonance imaging study of the right shoulder showed 
no significant abnormality.  There was no rotator cuff tear 
noted, although there was some motion artifact.  The 
assessment was bilateral shoulder impingement with possible 
rotator cuff tendinopathy.  Aggressive physical therapy was 
recommended and the veteran was to continue taking Tylenol 
and Ibuprofen as needed.  

Addition pertinent evidence includes a report of an April 
2005 physical therapy consultation.  Notation was made that 
the veteran had undergone surgery in October 2004 for biopsy 
of a right arm mass.  The veteran stated most of his problems 
were focused on his right shoulder.  He referred to pain and 
weakness involving the right upper extremity.  

Flexion of the right upper extremity secondary to pain was at 
100 degrees, abduction was to 90 degrees, and external 
rotation was to 60 degrees.  All other active range of motion 
measurements for the bilateral upper extremities were within 
normal limits.  Palpation elicited pain throughout the 
cervical spine bilaterally.  There was a positive compression 
test and a negative decompression test.  Passive ranges of 
motion were limited secondary to pain at the subacromial 
space for shoulder function at 120 degrees, abduction at 100 
degrees, and external rotation at 75 degrees.  The assessment 
was that the veteran had "marked" limitation with range of 
motion and strength involving the right upper extremity.  The 
veteran was to enter a physical therapy treatment program.  

In view of the foregoing, the Board finds that it is 
reasonable to find that the criteria for a 30 percent 
disability rating for the right upper extremity under the 
provisions of Code 5201 are met.  The veteran has received 
treatment and evaluation on several occasions in the past 
several years and motion restriction of the shoulder has been 
described as marked on at least one occasion.  Notation has 
been consistently made of pain and weakness involving the 
right upper extremity.  However, there has been no indication 
of the presence of findings that would warrant the assignment 
of a rating in excess of 30 percent for the major extremity 
under any of the aforementioned codes pertaining to ratings 
of the shoulder and arm.  For example, the record has not 
shown there to be any ankylosis involving the upper 
extremity.  Also, there has been no indication of recurrent 
dislocation involving the upper extremity.  In sum, the Board 
finds that the veteran's motion restriction of the right 
upper extremity with evidence of additional functional 
impairment resulting from pain and weakness most nearly 
approximates a 30 percent rating under Diagnostic Code 5201.  

Right Ankle Disability

Under Diagnostic Code 5271, for moderate limitation of motion 
of an ankle, a 10 percent rating is warranted.  Marked 
limitation of motion warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271. 

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II (2005).  

Taking into account all relevant evidence, the Board finds 
that the service-connected right ankle disability does not 
warrant a rating in excess of 10 percent.  However, the Board 
finds that a separate rating based on tender and painful 
scarring for a residual scar of the right ankle in accordance 
with the provision of 38 C.F.R. § 4.118, Code 7804, is in 
order.  

Initially, the Board notes that the medical evidence includes 
the report of an April 2003 examination of the joints by VA.  
The veteran stated that the ankle caused pain, stiffness, 
swelling, and fatigability.  He did not wear a brace and did 
not use a cane to get around.  His medications included 
Ibuprofen and Gabapentin.  On examination, there was a 
lateral scar over the ankle.  Notation was made of tenderness 
and pain.  There was no swelling.  Motion was from 0 to 
40 degrees of plantar flexion.  The ankle was not stable to 
lateral or interior or posterior testing.  The veteran was 
able to rise up on his toes and heels.  The pertinent 
examination diagnosis was residual postoperative ligament 
reconstruction of the right ankle.  

The veteran was also seen in a VA orthopedic clinic in June 
2003.  Ankle examination showed no swelling.  There was 
"exquisite" tenderness on the lateral aspect of the anterior 
talus as well as the lateral anterior joint line and soft 
tissue attachment to the midfoot.  Sensation, motor function, 
and vascular function were normal.  X-ray studies of the 
right ankle were normal.  The pertinent assessment was right 
ankle pain.  

The record reveals the veteran was accorded another 
examination of the joints by VA in December 2003.  The 
examination was focused on the veteran's shoulder disability.  
No reference was made to ankle difficulties.  

Additional pertinent evidence includes a report of a VA 
outpatient visit in January 2005.  Examination of the ankle 
showed a well-healed scar on the anterior lateral malleolus.  
The veteran was able to dorsiflex about 10 degrees and 
plantar flex to about 30 degrees.  Active dorsiflexion, 
active plantar flexion, inversion and eversion were 5/5.  
There was no ligamentous instability of the ankle.  Sensation 
was grossly intact to light touch.  

The pertinent assessment was right ankle pain.  Physical 
therapy was recommended.

At the time of a physical therapy visit in April 2005, the 
veteran reported no instability of the ankle.  However, he 
still referred to pain on an occasional basis at the lateral 
aspect of the foot and ankle.  The complaints were primarily 
focused on the right shoulder.  

In view of the foregoing, it is the judgment of the Board 
that the service-connected right ankle disability does not 
exhibit sufficient motion restriction to warrant the 
assignment of a higher disability rating than the 10 percent 
rating currently in effect.  As indicated above, at the time 
of the April 2003 examination, motion of the right ankle was 
from 0 degrees to 40 degrees of plantar flexion.  Subsequent 
examinations have not shown any significant motion 
restriction.  

However, as indicated above, that examination showed the 
presence of tenderness.  While notation was made of 
instability of the ankle, subsequent examinations gave no 
indication of instability.  Indeed, at the time of an 
outpatient visit in April 2005, the veteran reported no 
instability above the ankle.  However, he did refer to pain 
at the lateral aspect of the foot and ankle.  The lateral 
aspect is the location of the scar and the Board finds it 
reasonable to assign a separate 10 percent rating on the 
basis of tender and painful scarring of the ankle in 
accordance with the provisions of Diagnostic Code 7804.  

Hypertension

The criteria for rating hypertensive vascular disease 
(essential arterial hypertension) provide that a 10 percent 
evaluation is for assignment where the diastolic pressure is 
predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 
20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  When there is a diastolic pressure of predominantly 
120 or more, a 40 percent evaluation will be assigned.  The 
next higher rating of 60 percent requires diastolic pressure 
of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 
90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(Note 1) (2005).

A review of the pertinent evidence in this case reveals that 
a compensable disability rating under the criteria of 
Diagnostic Code 7101 is not warranted.  The pertinent 
evidence of record includes the report of an April 2003 
hypertension examination accorded the veteran.  He stated 
that in 1997, while in service, he was found to have elevated 
blood pressure.  He related that he did not receive 
medication at that time and stated that he did not receive 
medication until shortly before discharge from service.  On 
current examination blood pressure readings were 130/88, 
126/80, and 126/84.  The pertinent diagnosis was 
hypertension, first noted in 1997.

Of record is a June 2003 note apparently from a VA physician 
to the effect that while off medicine, the veteran's blood 
pressure average was "greater than 160 has been close to 190 
systolic."  No elaboration was provided.  

The subsequent medical evidence includes notation at the time 
of a January 2005 outpatient visit that the veteran's blood 
pressure was 169/84.  

In view of the foregoing, the Board finds that medical 
evidence does not support a finding that the veteran's 
diastolic pressure is predominantly 100 or more or systolic 
pressure is predominantly 160 or more.  The note from the 
physician dated in June 2003 makes reference to the veteran's 
pressure without medication but only refers to the systolic 
pressure.  The Board notes that the requirement for a minimum 
compensable rating of 10 percent is someone with a history of 
diastolic pressure predominantly 100 or more.  That has not 
been shown by the evidence that is of record.  


ORDER

A disability rating of 30 percent, but not more, for the 
veteran's right shoulder disability is granted.  To this 
extent, the appeal is allowed.  

A disability rating of 10 percent for tender and painful 
scarring of the right ankle is granted.  To this extent, the 
appeal is allowed.  

A disability rating in excess of 10 percent for a right ankle 
disability is denied.  To this extent, the appeal is denied.  

A compensable disability rating for hypertension is denied.  
To this extent, the appeal is also denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


